Title: From George Washington to Colonel William Malcom, 6 January 1778
From: Washington, George
To: Malcom, William



Sir
Head Qrs [Valley Forge] January 6th 1778

I have received your Letter of the 4th Inst. When you reflect how lately you Joined the Army—What indulgencies you have had, and how long you were at & in the Neighbourhood of your Home, after your Appointment, you cannot be surprized, that I disapproved your Application for a Furlough and with some degree of displeasure.
It has been a custom with several Officers to resign of late when Furloughs could not be granted them consistently with the good & demands of the service. This practice you seem to wish to pursue; I therefore inform you, However anxious I might have been before for your continuance in the Army, that if you can obtain liberty from Congress to resign, to whom it will be necessary to apply, that you will meet with no difficulty with me. I am Sir Yr Most Obedt sert

G.W.

